PER CURIAM.
Appellant after jury trial was convicted of sexual battery, a capital felony, in violation of section 794.011(2), Florida Statutes (1985). He was sentenced to life in state prison with at least twenty-five years’ incarceration before becoming eligible for parole. § 775.082(2), Fla.Stat. (1985).
Appellant contends that because the offense was committed on April 17, 1985, he will never be eligible for parole due to the passage by the legislature of section 921.-001(8), Florida Statutes (1985), which became effective October 1, 1983. He is mistaken. Section 921.001(4)(a) provides in pertinent part that “the guidelines shall be applied to all felonies, except capital felonies, committed on or after October 1, 1983.” (Emphasis added).
In conclusion, we hold that appellant’s sentence is not a guidelines sentence. See § 921.001(4)(a). Therefore, he is eligible for parole after the expiration of twenty-five years.
Affirmed.
FRANK, A.C.J., SANDERLIN, J., and BOARDMAN, EDWARD F., (Retired), J., concur.